TYSON, Judge.
The three count indictment charged burglary in the second degree, grand larceny, and buying, receiving, concealing, or aiding in concealing certain alleged stolen property. Appellant pleaded guilty, accompanied by counsel, and judgment set sentence at five years imprisonment in the penitentiary.
The record is devoid of any colloquy between the trial judge and the appellant at the time of taking the plea of guilty to show compliance with Boykin v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274. Boykin, supra, requires this Court to review this colloquy in its entirety whether the appellant is indigent, or otherwise.
On authority of Honeycutt v. Alabama, 47 Ala.App. 640, 259 So.2d 846; and Walcott v. State, 288 Ala. 546, 263 So.2d 178, the judgment below must be reversed and the cause remanded.
Reversed and remanded.
All the Judges concur.